Citation Nr: 1728789	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-06 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a disability rating greater than 10 percent for service-connected bilateral onychomycosis.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 1984 to May 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and July 2016 rating decisions of a Department of Veterans Affairs (VA), Regional Office (RO).  Jurisdiction of this matter is presently with the RO located in Baltimore, Maryland.

The issue of an increased disability rating for the service-connected bilateral onychomycosis was previously before the Board in March 2012, at which time it was remanded for additional development.  In August 2013, the Board denied the claim for an increased disability rating.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 decision, the Court vacated the Board's August 2013 decision and remanded the matter to the Board for readjudication consistent with the Court's decision.  The issue was then remanded by the Board in October 2016.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

Symptoms of the Veteran's service-connected bilateral onychomycosis more nearly approximate requiring near constant systemic therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for the maximum schedular disability rating of 60 percent for service-connected bilateral onychomycosis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in September 2008 and August 2016 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For increased-compensation claims, VCAA requirement is generic notice.  The type of evidence needed to substantiate the claim, namely, is evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of his disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was remanded in October 2016 in order to obtain a VA medical opinion.  Thereafter, in October 2016, the requested VA medical opinion was added to the record.  Therefore, the Board finds that the AOJ substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is seeking a disability rating in excess of 10 percent for the service-connected bilateral onychomycosis.  His service-connected disability has been rated as 10 percent disabling under Diagnostic Code 7813-7806.  A hyphenated diagnostic code is used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  For example, under Diagnostic Code 7813-7806, the hyphenated diagnostic code indicates that dermatophytosis under Diagnostic Code 7813 was the service-connected disability, whereas the residual condition (to which the Veteran's service-connected dermatophytosis was rated by analogy) was dermatitis or eczema, which would be evaluated under Diagnostic Code 7806.

Diagnostic Code 7813 provides ratings for dermatophytosis (or ringworm) in various locations on the body, including the body (tinea corporis), the head (tinea capitis), the feet (tinea pedis), the beard (tinea barbae), the nails (tinea unguium), and the inguinal area, also known as jock itch (tinea cruris).  

Diagnostic Code 7813 provides that dermatophytosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118. 

Diagnostic Code 7806 provides that a 10 percent rating is warranted for dermatitis or eczema that involves at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118. 

A July 2006 VA examination report shows that the Veteran used a topical cream for onychomycosis.  On examination there was a thickening and discoloration and separation of the nail plates on the great toes, and there was scaling between the toes.  The examiner diagnosed the Veteran with onychomycosis.  The exposed surface area affected was zero percent and the body surface area affected was two percent.

Records from a private pharmacy show that in July 2007 the Veteran filled a prescription for 30 Lamisil tablets that he was to take once a day.

A VA examination report dated in August 2007 shows that the Veteran reported that Lamisil was initially effective but that the onychomycosis never fully resolved and had relapsed.  The onychomycosis had progressed to multiple toenails.  The toenails were uncomfortable, thickened, friable, and had fallen off.  There were no systemic symptoms.  The examiner noted that the Veteran had started on Lamisil antifungal topical solution in 2004 and had used it since on a constant basis.  On examination the nail of the first left toe was yellow, thickened, opacified, friable, dystrophic, mildly tender, and had no redness or discharge.  The nails of the third and fifth left toes were yellow and slightly thickened.  The nails of the first and fifth right toes were yellow, thickened, dystrophic, opacified, and mildly tender, and they had no redness or discharge.  Walking was painful due to the toenails.  The Veteran had to walk four hours per workday and had not lost time from work except for doctor appointments.  He had not had to modify his work duties because of the symptoms.  The diagnosis was onychomycosis affecting multiple toes.

The Veteran wrote in a November 2007 statement that he had been taking Lamisil, which was systemic therapy, orally on a daily basis since the end of 2004.  Private podiatry treatment notes from August 2008 indicate that all of the Veteran's toenails had discoloration. 

In September 2008 the Veteran had a VA examination at which it was noted that he had had persistent toenail fungus in both feet since around 2004.  The Veteran was currently treated with oral Lamisil on a daily basis and was seen by a podiatrist who trimmed his toe nails.  On examination there was fungal involvement on the tip of the toenails bilaterally.  The big toenails, particularly on the left, were heavily involved.  The Veteran wrote in December 2008 that he had been taking Lamisil since November 2005 and had taken it constantly since July 2007.  Subsequent private podiatry treatment records indicate that he continued to take Lamisil.  

A VA examination report dated in March 2012 shows that there had been an intermittent history of oral Lamisil therapy between 2005 and 2006 and in July 2007, April 2008, and August 2008.  The Veteran was seen by a podiatrist every two months and was not using any topical medications.  The skin symptoms were dystrophic, brittle toenails with associated erythematous scaly patches of the feet.  There were no systemic symptoms.  The Veteran had used Lamisil for greater than six weeks.  The VA examiner noted that it was a systemic drug but that it was not a corticosteroid or an immunosuppressive.  There were not any side effects from the Lamisil.  An examination of the foot showed dystrophic, brittle toenails consistent with a diagnosis of onychomycosis of the bilateral great toes and fifth toes.  There were erythematous scaly patches on the soles of the feet bilaterally that were consistent with tinea pedis.  Five percent of the total body surface area was affected.  The examiner diagnosed the Veteran with onychomycosis/tinea pedis.

A VA medical opinion dated in October 2016 shows that the VA examiner concluded that the use of oral Lamisil was neither like nor similar to a corticosteroid nor other immunosuppressive drug.  The examiner explained that Lamisil (Terbinafine) was an anti-microbial drug aimed at killing fungi or preventing its grown and thereby curing fungal diseases.  Lamisil did not contain corticosteroids which are cortisone containing drugs that prevent inflammation.  Lamisil, also, was not an immunosuppressive drug, a class of drugs that suppress or reduce the strength of the host's immune system.  The examiner also cited reference materials from the Mayo Clinic Website in support of the opinion.

For the following reasons, the Board finds that the symptoms of the Veteran's service-connected bilateral onychomycosis more nearly approximate the criteria for a 60 percent rating.  In its panel decision in this case, the Court indicated that "systemic therapy such as corticosteroids or other immunosuppressive drugs" should be interpreted to mean that corticosteroids or other immunosuppressive drugs are examples of systemic therapy, but that there are other types of systemic therapy that would fall within the scope of DC 7806.  As noted by the Court in its panel decision, VA's Adjudication Manual provides that "[t]he term "systemic therapy such as corticosteroids or other immunosuppressive drugs," that is contained in certain [diagnostic codes] under 38 C.F.R. § 4.118, refers to any oral or parenteral medication(s) prescribed by a medical professional to treat the underlying skin disorder," and that "[f]or more information on the meaning of 'such as' in the rating schedule, see Mauerhan v. Principi, 16 Vet. App. 436 (2002)."  M21-1, Part III, subpt. iv, ch. 4, sec. J(3)(f) (October 5, 2015).  In Mauerhan, the Court held that, because the use of the term "such as" in the general rating formula for mental disorders demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.

The nurse practitioner who rendered the October 2016 opinion essentially said that Lamisil is not a corticosteroid or immunosuppressive drug but did not consider whether Lamisil would be another type of systemic therapy envisioned by DC 7806.  The above evidence definitively establishes that Lamisil is a type of systemic therapy and the Veteran has used it near constantly throughout the appeal period.  To the extent that the regulation and VA's Adjudication Manual provide guidance, they indicate that the term "such as" should be construed broadly, to warrant inclusion of other systemic therapies that are not corticosteroids or immunosuppressive drugs, but nevertheless are oral medications prescribed by a doctor to treat the underlying skin disorder.  See also Johnson v. Shulkin, No. 2016-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. July 14, 2017) (emphasizing the distinction between systemic and topical therapy in interpreting DC 7806).  The above evidence reflects that, based on the facts of this case, Lamisil is such a medication.  The criteria for a 60 percent rating have therefore been met.  This is the maximum schedular rating under DC 7806.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A disability rating of 60 percent for service-connected bilateral onychomycosis is granted, subject to controlling regulations governing the payment of monetary awards.






______________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


